Gildersleeve, J.
This action was brought to recover damages for personal injuries sustained by the plaintiff through the alleged negligence of the defendants’ servants in the management of defendants’ horses and truck. A large number of witnesses were examined on both sides, and the record shows a very careful and exhaustive trial of the issues presented. There was a conflict of evidence, and the jury rendered a verdict for the defendants. It is not claimed by the learned counsel for appellant that the verdict is without sufficient evidence. It has ample support in the testimony adduced. The judgment is challenged on account of the alleged errors of the learned trial judge in the charge to the jury and in rulings on requests to charge.
We find no error in the rules of law laid down for the guidance of the jury. They were correctly instructed. The record discloses no ground for reversal of the judgment. The motion for a new trial was properly' denied, and the judgment and order appealed from should be affirmed, with costs to the respondents.
Fbeedmah and MoAdam, JJ., concur.
Judgment and order affirmed, with costs.